Citation Nr: 1706708	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required because the Board finds the two VA examinations of record to be inadequate to decide the Veteran's claim.

The threshold matter in a claim for service connection is whether the Veteran has a current disability.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The disability need not be present at all times; rather it is sufficient if it is present at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, in situations where there exists a recent diagnosis of a disability prior to the filing of the claim, the report of diagnosis is considered relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).
Here, the Veteran filed his claim on October 20, 2009.  Therefore, in light of the above principles, evidence of a "current" disability may include any acquired psychiatric disorder of record since at least October 20, 2009.

In assistance of his claim for service connection, the Veteran was afforded a VA PTSD examination in April 2010.  The examiner acknowledged that the Veteran had received treatment for PTSD with mild depression in 2009.  Despite this acknowledgement, the examiner opined that the Veteran did not have PTSD or any other diagnosable mental health disorder.

Similarly, in October 2012, the Veteran was afforded another VA PTSD examination.  The examiner again mentioned that the Veteran had received treatment for PTSD and depression not otherwise specified (NOS) since January 2009.  However, the examiner opined that the Veteran did not have PTSD or any other mental disorder diagnosis.

Unfortunately, the opinions provided in April 2010 and October 2012 are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, although the April 2010 and October 2012 examiners mentioned the Veteran's recent treatment for PTSD and depression, neither examiner provided a rationale as to why or how the Veteran's treatment affected their opinions that, presently, the Veteran had no mental disorder diagnosis.  Accordingly, remand is required for a new VA examination.

Lastly, given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorders, including PTSD, depression, and anxiety.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing-October 20, 2009-meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* An April 2015 VA treatment record assessing the Veteran with PTSD, anxiety, and depression;

* A January 2015 VA treatment record including PTSD, depression, and insomnia in the Veteran's problem list and listing sertraline and trazodone in the Veteran's medication list;

* A December 2009 VA treatment record diagnosing the Veteran with PTSD with mild depressive features and where the Veteran describes vivid memories of dead bodies seen during service; and

* A November 2009 VA treatment record diagnosing the Veteran with PTSD and depression NOS.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




